EXHIBIT 10.34

INFOSPACE, INC.

RESTRICTED STOCK UNIT AWARD

TAX WITHHOLDING ELECTION FORM

 

TO:    [Executive], InfoSpace, Inc. (the “Company”) FROM:    Tim Morones, Vice
President – Treasury and Administration

As you know, the Company has previously granted you restricted stock units
(“RSUs”) reflecting the right to receive shares of Company common stock as set
forth on Exhibit A attached hereto, subject to the terms and conditions of the
Company’s Restated 1996 Flexible Stock Incentive Plan (the “Plan”) and your
applicable award agreement.

As the shares subject to your RSUs vest, the Company must withhold applicable
income, employment and other taxes before the Company delivers any such shares
to you. Under your current award agreement the Company is allowed to satisfy
your minimum tax withholding obligations by retaining a sufficient number of
shares subject to your vested RSUs.

The Company is now offering you the opportunity to elect to satisfy a higher
rate of income tax withholding through your election to withhold a larger number
of vested shares subject to your RSUs.

For example, assume that you have 100 shares subject to RSUs that vest when
their aggregate value is $1,000.00. The required minimum tax withholding is 25%,
and the Company would usually retain 25 of the 100 shares subject to RSUs that
vested (a value of $250). However, if you elect to have an additional 10% tax
withholding (for a total tax withholding of 35%), then the Company would retain
35 of the 100 shares subject to RSUs that vested (a value of $350), and the $100
overpayment would be paid on your behalf by the Company to the appropriate tax
authorities.

By signing below, you are electing to allow the Company to withhold vested
shares subject to your RSUs that you would otherwise receive from the Company,
subject to the terms and conditions of the Plan and this election. You
understand that your election is irrevocable. The terms of your election are as
follows:

1. RSUs to Which Election Applies. This election applies to the RSU grants set
forth on Exhibit A.

2. RSU Tax Withholding Election. You agree that the Company should withhold
vested shares subject to your RSUs having a value equal to your minimum tax
withholding (i.e., 25%) relating to the vesting of your RSUs plus an additional
            % (please insert a number from 1 to 10; the total tax withholding
cannot exceed 35%).



--------------------------------------------------------------------------------

3. Filing of Election. This election form must be submitted to Tim Morones,
VP-Treasury and Administration, InfoSpace, Inc., 601 108th Avenue NE, Ste. 1200,
Bellevue, WA 98004) no later than July __, 2007 to be effective.

4. Irrevocability of Election. This election will become irrevocable as of the
date of your signature below.

5. Subject to Plan. This RSU election is in all respects subject to the terms
and conditions of the Plan and your applicable award agreement.

 

Dated:                     [Executive] Dated:                     Tim Morones  
      VP – Treasury and Administration         InfoSpace, Inc.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

Name:

 

Grant Date of RSUs

  

No. of Shares subject to RSUs

 

-3-